DETAILED ACTION
Amendment received 23 February 2022 is acknowledged.  Claims 1-25 are pending and have been considered as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roseway (US Pub. No. 2014/0085181).

As per Claim 11, Roseway discloses a method for performing an emotional gesture by a social robot (108) based on a recommendation (as per line between 104 and 106 in Fig. 1) (Fig. 1; ¶17-20), comprising:
analyzing a received electronic recommendation (as per line between 104 and 106 in Fig. 1) and data related to a user (as per line between 102 and 106 in Fig. 1) to determine at least one action (as per 504, 506, 508 in Fig. 5) to be performed by the social robot (108) based on a current emotional state of a user (Figs. 1, 4-5; ¶17-20, 31-45);
performing the at least one action (as per 504, 506, 508 in Fig. 5), understood by humans, by the social robot (108) (Figs. 4-5, 7; ¶31-45, 49-51); and
determining a user response (as per “successful in relaxing” in ¶34) to the at least one action (as per 504, 506, 508 in Fig. 5) based on data collected from at least one sensor (Figs. 1, 4-5; ¶17-20, 31-45).


As per Claim 13, Roseway further discloses wherein the at least one action (as per 504, 506, 508 in Fig. 5) includes at least one of: an emotional gesture, an electro-mechanical gesture (as per mechanical component 502, power source 514) (Fig. 5; ¶40-45), and playing multimedia content.

As per Claim 14, Roseway further discloses wherein the data related to the user (as per line between 102 and 106 in Fig. 1) includes at least one of: real-time data associated (as per block 704 in Fig. 7) with the user (Figs. 5-7; ¶40-51), and historical data associated with the user.

As per Claim 15, Roseway further discloses storing the determined user response (as per “successful in relaxing” in ¶34) in a storage (916) (Figs. 4, 9; ¶31-39, 54-60).

As per Claim 16, Roseway further discloses wherein the recommendation (as per line between 104 and 106 in Fig. 1) is received from at least one of: a person (as per interface 204) (Figs. 1-2; ¶17-25) and a recommendation generator.

As per Claim 17, Roseway further discloses a transitory computer readable medium (914 in Fig. 9) having stored thereon instructions for causing a processing circuitry (910 in Fig. 9) to perform the method of claim 11 (see rejection of Claim 11).

As per Claim 18, Roseway further discloses a device (900) including at least a processing circuitry (910 in Fig. 9) and configured to perform the method of claim 11 (see rejection of Claim 11).


determining a current emotional state of a user (704 in Fig. 7) based on real-time indicators (as per sensors 102) (Figs. 1, 7; ¶17-20, 49-51);
selecting at least one emotional gesture (as per 504, 506, 508 in Fig. 5) based on the determined current emotional state of the user (704 in Fig. 7) (Figs. 5, 7; ¶40-46, 49-51); and
performing the at least one emotion gesture (as per 504, 506, 508 in Fig. 5) , understood by humans, by the social robot (108) (Figs. 5, 7; ¶40-46, 49-51).

As per Claim 20, Roseway further discloses wherein the real-time indicators (as per sensors 102) may are received from a plurality of sensors (102) (Figs. 1, 7; ¶17-20, 49-51).

As per Claim 21, Roseway further discloses wherein the sensors (102) include at least one of: an environmental sensor, a camera, a microphone, a motion detector, a proximity sensor, a light sensor, a temperature sensor, and a touch detector (¶18-19).

As per Claim 24, Roseway further discloses a non-transitory computer readable medium (914 in Fig. 9) having stored thereon instructions for causing a processing circuitry (910 in Fig. 9) to perform the method of claim 19 (see rejection of Claim 19).

As per Claim 25, Roseway further discloses a device (900) including at least a processing circuitry (910 in Fig. 9) and configured to perform the method of claim 19 (see rejection of Claim 19).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of Kanevsky (US Pub. No. 2014/0074945).

As per Claim 1, Roseway discloses a method for performing an emotional gesture by a social robot (108) based on a received electronic message (as per line between 302 and 108 in Fig. 3) (Figs. 1, 3, 5; ¶17-20, 24-30, 40-45), comprising:

determining an intent of a sender (as per “rate the user’s current mood” in ¶22; 704 in Fig. 7) of the received electronic message (as per line between 302 and 108 in Fig. 3) based on the content (as per user input in block 604 in Fig. 6) (Figs. 2-3, 6-7; ¶21-28, 47-51);
determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) based on the determined intent (as per “rate the user’s current mood” in ¶22; 704 in Fig. 7) (Figs. 5-7; ¶40-44, 47-51); and
performing (as per 706 in Fig. 7) the determined at least one emotional gesture (as per 504, 506, 508 in Fig. 5), understood by humans, by the social robot (108) (Figs. 5-7; ¶40-44, 47-51).
In Roseway, user emotion is determined based on information from bio sensors (102) and/or a mood-rating service (104) as per a user interface (204) (Figs. 1-2; ¶17-22).
Roseway does not expressly disclose:
wherein the received electronic message includes metadata;
wherein determining intent is based on metadata.
Kanevsky discloses a system for detecting the emotional state of a user (Fig. 1; ¶16-18).  In one embodiment, a user inputs a message input (102), a user emotional detection module (104) operates to encode a detected emotion or emotional state of the user from a user message input (102) as a standard metadata descriptor (106), and an annotated message (108) embedded with the metadata is generated (Figs. 1-2; ¶16-18, 24-26, 32-37).  In one embodiment, the user emotional detection module (104) determines user emotion by extracting physiological and motor-behavioral measurements from mouse/keyboard/touch-screen actions (¶24).  Like Roseway, Kanevsky is concerned with detecting user emotions.


As per Claim 2, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  Roseway further discloses wherein the at least one emotional gesture (as per 504, 506, 508 in Fig. 5) comprises an electro-mechanical (as per mechanical component 502, power source 514) gesture (Fig. 5; ¶40-45).

As per Claim 4, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  Roseway further discloses wherein determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) further comprises: determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) based on analyzed user data (as per “emotional state of the user” in ¶42) (Fig. 5; ¶40-45).

As per Claim 5, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 4.  Roseway further discloses wherein user data (as per “emotional state of the user” in ¶42) includes at least one of: real-time data associated (as per block 704 in Fig. 7) with a user, and historical data associated with a user (Figs. 5-7; ¶40-51).

As per Claim 6, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 4.  Roseway further discloses determining an interaction objective (as per selecting 504, 506, 508) based on the received electronic message (as per line between 302 and 108 in Fig. 3) and user data (as per “emotional state of the user” in ¶42), wherein the determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) is further based on the interaction objective (as per selecting 504, 506, 508) (Figs. 3, 5; ¶26-30, 40-46).


As per Claim 8, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  Roseway does not expressly disclose sending a user response to the sender based on the determined at least one emotional gesture.
See rejection of Claim 1 for discussion of teachings of Kanevsky.  Kanevsky further discloses sending a user response to the sender (as per warning in ¶27) based on the determined at least one emotional gesture (¶27).
Therefore, from these teachings of Roseway and Kanevsky, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kanevsky to the system of Roseway since doing so would enhance the system by reducing the cost of the system by in the event that detecting user emotion as per the emotion detection module (104) as per Kanevsky is cheaper to implement than the bio sensors (102) as per Roseway.

As per Claim 9, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  The combination of Roseway and Kanevsky further discloses a non-transitory computer readable medium (914 in Fig. 9 of Roseway) having stored thereon instructions for causing a processing circuitry (910 in Fig. 9 of Rosweay) to perform the method of claim 1 (see rejection of Claim 1).

As per Claim 10, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  The combination of Roseway and Kanevsky further discloses a device (900) including at least a processing circuitry (910) in Fig. 9 of Roseway) and configured to perform the method of claim 1 (see rejection of Claim 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of Kanevsky (US Pub. No. 2014/0074945), further in view of Lewis (US Patent No. 8,406,926).

As per Claim 3, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  Roseway does not expressly disclose identifying the sender of the received electronic message, wherein the determining at least one emotional gesture is further based on the identified sender.
Lewis discloses a robot control system in which a robot action is informed by user sensor data (Figs. 1, 2A-2B, 5; 5:43-6:53, 7:17-8:43, 11:18-13:28).  In one embodiment, the robot’s operations are based on a user profile that is stored in the cloud (102) (15:50-63).  In this way, the robot’s operations are personalized (4:1-20).  Like Roseway, Lewis is concerned with robot control systems.
Therefore, from these teachings of Roseway, Kanevsky, and Lewis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lewis to the system of Roseway as modified in view of Kanevsky since doing so would enhance the system by personalizing actions of the mood-actuated device.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of Lewis (US Patent No. 8,406,926).

As per Claim 22, Roseway discloses all limitations of Claim 19.  Roseway does not expressly disclose wherein the current emotional state of the user is determined based on a comparison between the real-time indicators and a plurality of previously determined user profiles.
Lewis discloses a robot control system in which a robot action is informed by user sensor data (Figs. 1, 2A-2B, 5; 5:43-6:53, 7:17-8:43, 11:18-13:28).  In one embodiment, the robot’s operations are based on a user profile that is stored in the cloud (102) (15:50-63).  In this way, the robot’s operations are personalized (4:1-20).  Like Roseway, Lewis is concerned with robot control systems.


As per Claim 23, the combination of Roseway and Lewis teaches or suggests all limitations of Claim 22.  Roseway does not expressly disclose wherein the previously determined user profiles include parameters, and wherein the parameters include at least one of: an amount of time a user has been determined to be idle, an amount of time between movements of a user, and an amount of time between conversations involving a user.
See rejection of Claim 22 for discussion of teachings of Lewis.  In one embodiment, the user profile includes information indicating when the user interacts with devices (114, 112).
Therefore, from these teachings of Roseway and Lewis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lewis to the system of Roseway since doing so would enhance the system by personalizing actions of the mood-actuated device.
Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered as follows.
Applicant argues that the objection to the drawings should not be maintained in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objection is not maintained.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.

¶5:	Current social robots' performances include simple direct responses to a user's actions. For example, these responses may include performing a movement or series of movements based on predetermined paths.

In accordance with the citations in the rejections, Roseway discloses a “social robot” in that the mood-actuated device (108) responds with movements (as per 504, 506, 508 in Fig. 5) to a user’s actions corresponding to the user’s mood (Figs. 1, 4-5; ¶17-20, 31-45).  Further, Roseway discloses a “social robot” in that the responses include performing a movement or series of movements (as per 504, 506, 508 in Fig. 5) based on predetermined paths (Figs. 1, 4-5; ¶17-20, 31-45).
Accordingly, Roseway, discloses a “social robot” consistent with embodiments in Applicant’s Specification.  As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “A robotic butterfly (see FIG. 5) of Roseway cannot be reasonably equated with a social robot” (page 8 of Amendment).  However, as discussed above, Roseway, discloses a “social robot” consistent with embodiments in Applicant’s Specification.  As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “The social robot, as claimed, is configured to perform actions understood by 
¶41:	In some embodiments, controller 106 causes mechanical component 502 of mood-actuated device 108 to react to indicate the emotional state of the user.  For example, the movement of the wings of the robotic butterfly illustrated at 504 may indicate a first emotional state of the user, the movement of the wings at 506 may indicate a second emotional state of the user, and the movement of the wings at 508 may indicate a third emotional state of the user.

¶43:	Mechanical component 502 notifies the user of the user's emotional state through movement, and enables the user to alter this state through awareness. Consider, for example, that the user is unaware of being stressed. In response to the user's stressful state, the wings of the robotic butterfly are controlled to move in the large flap as illustrated at 508. This large flap may cause awareness by the user that the user is stressed, which enables the user to act to reduce this stress level, such as by taking a few deep breaths or going for a walk. If the user is successful in relaxing, the wings of the robotic butterfly notify the user that the user has calmed down by moving in the gentle hover as illustrated at 504. It is to be appreciated, that noticing the wings move in the gentle hover may help to reassure the user that the user's stress level has been reduced.

In this way, Roseway describes a social robot that is “configured to perform actions understood by humans” as claimed in that Roseway expressly describes interactions between the mood-actuated device (108) and user in which the user understands emotional state as per movement of the wings of the device (108).   Accordingly, Roseway, discloses all limitations in the claim language at issue.
As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Example for such actions include slowly tilting a head downward towards a chest in an expression interpreted as being sorry or ashamed; tilting the head to the left of right towards the shoulder as an expression of posing a question; nodding the head upwards and downwards vigorously as indicating enthusiastic agreement; shaking a head from side to side as indicating disagreement, and so on” (page 8 of Amendment).  However, the claim language does not recite “slowly tilting a head downward towards a chest in an expression interpreted as being sorry or ashamed; tilting the head to 

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “The robotic butterfly of Roseway can only move its wings, but cannot perform the emotion gestures” (page 8 of Amendment).  However, consistent with citations in the rejections, Roseway describes “performing an emotional gesture” as claimed in that the mood-actuated device (108) performs movements (as per 504, 506, 508 in Fig. 5) so that the user understands emotional state in accordance with movement of the wings of the device (108) (Figs. 5-7; ¶40-44, 47-51).   Accordingly, Roseway, discloses all limitations in the claim language at issue.
As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Roseway does not teach performing emotion gestures by the social robot” (page 9 of Amendment).  However, as discussed above, Roseway describes “performing an emotional gesture” as claimed in that the mood-actuated device (108) performs movements (as per 504, 506, 508 in Fig. 5) so that the user understands emotional state in accordance with movement of the wings of the device (108) (Figs. 5-7; ¶40-44, 47-51).   Further, as discussed above, Roseway discloses a “social robot” in that the mood-actuated device (108) responds with movements (as per 504, 506, 508 in Fig. 5) to a user’s actions corresponding to the user’s mood (Figs. 1, 4-5; ¶17-20, 31-45).


Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Roseway clearly does not teach or suggest [the claimed social robot]” (page 10-11 of Amendment).  Applicant’s arguments do not address teachings of Kanevsky.  As discussed above, Roseway discloses remaining limitations concerning the claimed social robot.  As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “There is no social robot in Roseway” (page 11 of Amendment).  Applicant’s arguments do not address teachings of Kanevsky.  As discussed above, Roseway discloses remaining limitations describing the “social robot” in accordance with the claim language.  As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “A robotic butterfly (see FIG. 5) of Roseway cannot be reasonably equated with the social robot” (page 11 of Amendment).  Applicant’s arguments do not address teachings of Kanevsky.  As discussed above, Roseway discloses all remaining limitations defining the claimed “social robot”.  As such, Applicant’s assertion involves an improper interpretation of the claim language and/or 

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “The social robot, as claimed, is configured to perform emotional gestures understood by humans” (page 11 of Amendment).  Applicant’s arguments do not address teachings of Kanevsky.  As discussed above, Roseway describes remaining limitations defining a social robot that is “configured to perform actions understood by humans” as claimed in that Roseway expressly describes interactions between the mood-actuated device (108) and the user in which the user understands emotional state in accordance with movement of the wings of the device (108).   Accordingly, Roseway, discloses all limitations in the claim language at issue.  As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “such gestures include slowly tilting a head downward towards a chest in an expression interpreted as being sorry or ashamed; tilting the head to the left of right towards the shoulder as an expression of posing a question; nodding the head upwards and downwards vigorously as indicating enthusiastic agreement; shaking a head from side to side as indicating disagreement, and so on” (page 11 of Amendment).  However, the claim language does not recite “slowly tilting a head downward towards a chest in an expression interpreted as being sorry or ashamed; tilting the head to the left of right towards the shoulder as an expression of posing a question; nodding the head upwards and downwards vigorously as indicating enthusiastic agreement; shaking a head from side to side as indicating disagreement, and so on”.  Accordingly, Applicant’s argument involves unclaimed embodiments.  As such, Applicant’s assertion involves an improper interpretation of the claim language 

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “The robotic butterfly of Roseway can only move its wings, but cannot perform emotion gestures” (page 11 of Amendment).  However, as discussed above, Roseway describes “performing an emotional gesture” as claimed in that the mood-actuated device (108) performs movements (as per 504, 506, 508 in Fig. 5) so that the user understands emotional state in accordance with movement of the wings of the device (108) (Figs. 5-7; ¶40-44, 47-51).  Accordingly, Roseway, discloses all limitations in the claim language at issue.  As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Kanevsky clearly fails to cure the deficiencies of Roseway discussed above with respect to the independent claim 1” (page 11 of Amendment).  However, as discussed above, the alleged deficiencies are not present in Roseway.  Accordingly, Applicant’s argument is moot.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Lewis clearly fails to cure the deficiencies of Roseway discussed above with respect to the independent claim 1” (page 12 of Amendment).  However, as discussed above, the alleged deficiencies are not present in Roseway.  Accordingly, Applicant’s argument is moot.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Roseway does not teach performing emotion gestures by the social robot” (page 12 of Amendment).  However, as discussed above, Roseway describes “performing an emotional 
Accordingly, Roseway, discloses all limitations in the claim language at issue.  As such, Applicant’s assertion involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Lewis clearly fails to cure the deficiencies of Roseway discussed above with respect to the independent claim 19” (page 12-13 of Amendment).  However, as discussed above, the alleged deficiencies are not present in Roseway.  Accordingly, Applicant’s argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanson (US Patent No. 9,796,095) discloses a robot control system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664